NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      RICHARD E. CORLEY, Appellant.

                             No. 1 CA-CR 18-0570
                               FILED 10-1-2019


          Appeal from the Superior Court in Maricopa County
                       No. CR 2017-136311-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                                  AFFIRMED


                               APPEARANCES

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Advisory Counsel for Appellant

Richard E. Corley, Kingman
Appellant
                            STATE v. CORLEY
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1            Richard Corley appeals his conviction and sentence for
criminal trespass in the first degree. For the following reasons, we affirm.

                             BACKGROUND

¶2             A bank foreclosed on a house in Phoenix. While inspecting
the property in March 2017, the bank’s representative was surprised to
discover that several people had moved into the house, including a man
later identified as Corley. The representative informed Corley that the bank
owned the house, and Corley was not allowed on the property. In response,
Corley stated he had a lease for the house, but he did not produce any
document showing a lease. The bank’s representative reported the matter
to the police, who indicated there was nothing they could do “if somebody
was living in the house.” In July, a police detective assigned to investigate
Corley’s involvement in a separate incident learned that Corley was still
living in the house.

¶3            The State then filed a direct complaint charging Corley with
criminal trespass in the first degree, assault, and criminal damage. Several
weeks later, the State filed a notice of supervening indictment based on the
grand jury’s decision to indict Corley on the same charges. 1 At an initial
preconference hearing, Corley waived his right to counsel and began
representing himself, with the assistance of advisory counsel. Before trial,
Corley filed a number of motions contending the superior court lacked
subject matter jurisdiction, all of which were denied. Corley filed
additional motions asserting the State denied him a right to a preliminary
hearing, which were also denied. At trial, Corley continued to represent
himself, and the jury found him guilty of criminal trespass. The court


1      The superior court severed the assault and criminal damage counts
from the criminal trespass charge. This appeal involves only the criminal
trespass charge.


                                     2
                             STATE v. CORLEY
                            Decision of the Court

sentenced him to a presumptive term of 3.75 years of imprisonment with
361 days of presentence incarceration credit. Corley timely appealed.

                               DISCUSSION

       A.     Subject Matter Jurisdiction

¶4            Corley argues the superior court lacked subject matter
jurisdiction over his case because “the [p]rosecutor failed to state and
provide the court by what authority/subject matter jurisdiction the court is
to operate.” A defendant may question subject matter jurisdiction at any
point in the proceedings, and it is a legal issue we review de novo. State v.
Fimbres, 222 Ariz. 293, 301, ¶¶ 26–27 (App. 2009).

¶5            Subject matter jurisdiction is “the power of a court to hear and
determine a controversy.” Id. at ¶ 29 (citation omitted). The superior court
has such jurisdiction over “[c]riminal cases amounting to felony, and cases
of misdemeanor not otherwise provided for by law.” Ariz. Const. art. VI,
§ 14(4); see also Fimbres, 222 Ariz. at 301, ¶ 29. Thus, because criminal
trespass in the first degree is a felony, Arizona’s “constitution confers
subject matter on the superior court to hear cases involving that crime.” Id.

¶6            And contrary to Corley’s assertion, nothing in Arizona law
supports his contention that the prosecutor must affirmatively specify the
authority or subject matter jurisdiction upon which a court is permitted to
operate.2 Instead, “subject matter jurisdiction is established when the
indictment is filed,” and then it cannot be lost due to later events. Id. at
301–02, ¶ 29, 33; see also State v. Rodriguez, 205 Ariz. 392, 395, ¶ 7 n.1 (App.
2003) (noting that the superior court generally has subject matter
jurisdiction “over any criminal case in which the defendant is charged by
indictment or information with a felony.”). Corley was first charged by
direct complaint, which was later superseded by the grand jury’s
indictment. Accordingly, the superior court had subject matter jurisdiction
to hear and determine the State’s case against him.

¶7            Corley also suggests the grand jury dismissed the charges
against him, and thus, the superior court did not retain jurisdiction over his

2      Corley suggests that this case is a civil matter, and thus not
appropriate for prosecution, based on his claim that he had the right to live
in the house through adverse possession. As explained above, when the
criminal charges were filed, the superior court acquired subject matter
jurisdiction to consider them. Corley’s belief that he had the right to live in
the house did not affect the court’s jurisdiction.


                                       3
                             STATE v. CORLEY
                            Decision of the Court

case. The record shows otherwise. The State implicitly dismissed the direct
complaint when it filed the notice of superseding indictment.

       B.     Right to a Preliminary Hearing

¶8             Corley argues that despite the grand jury indictment, he was
entitled to a preliminary hearing. A preliminary hearing and a grand jury
proceeding have the same purpose—"to determine whether there is
probable cause to believe the accused committed an offense.” State v. Neese,
126 Ariz. 499, 502 (App. 1980). Because the grand jury determined there
was probable cause, there was no need for or right to an additional
preliminary hearing.

¶9             Although Corley contends he had no opportunity to
challenge the grand jury proceedings, he had ample time to do so. Ariz. R.
Crim. P. 12.9(b) (providing if a defendant chooses to challenge grand jury
proceedings, the motion must be filed “no later than 45 days after the
certified transcript and minutes of the grand jury proceedings are filed or
no later than 45 days after the defendant’s arraignment, whichever is
later.”). According to our review of the record, Corley did not file such a
motion.

       C.     Presentence Incarceration Credit

¶10            Corley contends he should have been awarded an additional
113 days of presentence incarceration credit for the criminal trespass
conviction. Because he failed to raise that issue in the superior court, we
review only for fundamental error. To prevail under this standard of
review, Corley must show that fundamental error exists and the error
caused him prejudice. State v. Escalante, 245 Ariz. 135, 140, ¶ 13 (2018). A
sentencing judge has the responsibility to compute the appropriate
presentence incarceration credit at the time of sentencing. State v. Nieto, 170
Ariz. 18, 19 (App. 1991). Here, the court gave Corley credit for 361 days for
his criminal trespass case. He was also given credit for 113 days for a
separate probation violation matter.

¶11            We reject Corley’s assertion that he was entitled to additional
credit. Because he was convicted of criminal trespass in the first degree, he
is only entitled to credit for the time he was incarcerated for that offense.
See A.R.S. § 13-712(B). The 113 days the superior court referred to at
sentencing is irrelevant because it relates only to the probation violation
matter.




                                      4
                    STATE v. CORLEY
                   Decision of the Court

                      CONCLUSION

¶12   We affirm Corley’s conviction and sentence.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                5